In a proceeding to stay arbitration, the appeal is from a judgment of the Supreme Court, Nassau County, entered Hay 24, 1979, which granted the *557application. Judgment reversed, on the law, with $50 costs and disbursements, application denied, and the parties are directed to proceed to arbitration. A stay of arbitration may not be granted when, as here, “the parties’ agreement to arbitrate the dispute is clear and unequivocal but there is some ambiguity as to the coverage of the applicable substantive provision of the contract” (see Board of Educ. v Barni, 49 NY2d 311, 214-315; see, also, Matter of Franklin Cent. School [Franklin Teachers Assn.], 51 NY2d 348, 356). Damiani, J. P., Gibbons, Margett and Thompson, JJ., concur.